DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the term “a second magnet” is confusing since there is no “a first magnet” defines in claim 2 in which claim 4 is depended on.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 7, 10-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lorig (US 2018/0014507).
	For claim 1, Lorig teaches a flirt pole comprising: 
a pole portion having a distal end and a proximal end, 
wherein the proximal end of the pole portion comprises 
a handle (1), 
wherein the pole portion comprises at least a first pole section (2), 
a second pole section (3), and a third section (4), 
wherein the second pole section collapses into the first pole section in a first configuration, 
wherein the second pole section extends from the first pole section in a second configuration,
wherein the third pale section collapses into the second pole section in a third configuration, and 
wherein the third pole section extends from the second pole section in a fourth configuration;
a head component (5) attached to the distal end of the pole portion, 
wherein the head component is secured to the pole portion such that the head component may be release on the application of an excess force;
a rope (13) attached to the head component; and 
a lure (19) attached to the rope.
	For claim 7, Lorig teaches wherein the handle (1) is comprised of a non-slip material.
	For claim 10, Lorig teaches wherein the lure comprises a suitably enticing item to focus a pet's attention (see Figures 6 and 7).
	For claim 11, Lorig teaches wherein the lure comprises at least one of a plush toy, a small ball, an edible treat (see Figures 6 and 7).	
For claim 12, Lorig teaches a telescopic flirt pole, comprising:
a pole portion comprising at least a first pole section (2) and a second pole section (3), wherein the second pole section collapses into the first pole section in a first configuration, and wherein the second pole section extends from the first pole section in a second configuration; having a distal end and a proximal end (see Figures 1 and 2).
	For claim 13, Lorig teaches the proximal end of the pole portion comprises a handle (1).
	For claim 14, Lorig teaches at least a third pole section (4),
wherein the third pole section collapses into the second pole section in a third configuration, and wherein the third pole section extends from the second pole section in a fourth configuration (see Figures 1 and 2).
	For claim 15, Lorig teaches a set of locking mechanisms (6,7,8,9), wherein the first pole section may be fixed relative to the second pole section in the second configuration (see Figures 3-4).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lorig (US 2018/0014507).
For claims 2, 5 and 6, as described above, Lorig discloses most of the claimed invention except for mentioning wherein the head component is secured to the pole portion via a magnetic force and/or a snap-on fitting and/or a friction fitting and a compression fitting.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique (i.e. securing one structural component to another via a magnetic force and/or a snap-on fitting and/or a friction fitting and a compression fitting), since the Examiner takes Official Notice that such technique is old and well known in art in order to provide a secure attachment between two bonding structural components.
	
For claim 8, as described above, Lorig discloses most of the claimed invention except for mentioning wherein the non-slip material is one of a leather, a natural rubber or a synthetic rubber. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Lorig so as to include the use of one of the non-slip material such as a leather, a natural rubber or a synthetic rubber, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in Lorig.  
	For claim 9, as described above, Lorig discloses most of the claimed invention except for mentioning wherein the rope comprises at least one of a Kevlar kite string, a fishing line, an elastic rope, and a paracord.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rope of Lorig so as to include the use of at least one of a Kevlar kite string, a fishing line, an elastic rope, and a paracord, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in Lorig.  
	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lorig (US 2018/0014507) in view of Polston et al. (US 5713307).
For claim 16, as described above, Lorig discloses most of the claimed invention except for mentioning wherein the locking mechanism comprises a first external threaded sections along an outer surface of the first pole section designed to engage a first internally threaded coupling and a second external threaded section along an outer surface of the second pole section designed to engage a second internally threaded coupling.
Polston et al. teach that it is old and well known in the art to provide the locking mechanism between connecting components by utilizing internal and external threaded sections (4,5,6, also see lines 40-60 of col. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lorig so as to include the use of locking mechanism, in a similar manner as taught in Polston et al., in order to assist the user in engaging the connection between components.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Manchester (US 3295499).
For claim 17, Manchester teaches an apparatus comprising:
a head component (5,6) configured for quick attachment to a flirt pole (3,4,2) via a magnetic force; a rope (9) attached to the head component and a lure (10) attached to the rope (see Figures 1 and 3).
For claim 18, Manchester teaches wherein the head component is attached to distal end of a pole portion (3) of a flirt pole (see Figures 1 and 3). 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manchester (US 3295499) in view of Townsend et al. (US 2013/0340684).
For claims 19 and 20, as described above, Manchester discloses most of the claimed invention except for mentioning a first marking indicating a location that the head component attaches to the distal end of the pole portion of the flirt pole and the distal end of the pole portion of the flirt pole a second marking indicating where the distal end of the pole portion of the flirt pole attaches to the head component.
Townsend et al. teach that it is old and well known in the art to provide alignment markings between connecting components in order to precisely assist the user in engaging the connection thereon (see Figure 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Manchester so as to include the use of alignment markings, in a similar manner as taught in Townsend et al., in order to precisely assist the user in engaging the connection thereon.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts Redwine (US 5467740), Dominguez (US 2019/0090456) and Renforth et al. teach a pet trainer and exerciser having a telescopic flirt pole with rope and lure.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644